741 N.W.2d 836 (2007)
Paul G. GREEN, II, Personal Representative of the Estate of Paul Gerald Green, Deceased, Plaintiff-Appellant,
v.
Charles G. PIERSON, M.D., Barbara Carlson, M.D., Southwestern Medical Clinic, P.C., Richard Kammenzind, M.D., Healthcare Midwest Internal Medicine, Thomas Pow, M.D., Great Lakes Heart & Vascular Institute, P.C., and Lakeland Medical Center, St. Joseph, Jointly and Severally, Defendants-Appellees.
Docket No. 132917. COA No. 257802.
Supreme Court of Michigan.
December 14, 2007.
By order of May 30, 2007, the application for leave to appeal the November 30, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Berrien Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins.